Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant's response, filed 16 September 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
The information disclosure statement(s) (IDS) submitted on 05 September 2022 and 28 September 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the list of cited references was considered in full by the examiner.
Status of Claims
Claims 1-30 are currently pending and have been examined.
Claims 1, 4, 5, 11, 14, 15, 21, 24, and 25 have been amended.
Claims 1-30 have been rejected.
Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is 26 March 2021 claiming benefit to Provisional Application 63/166,427.
Objections
Examiner acknowledges that appropriate correction to the previous objections have been made and withdraws the objections accordingly.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-30 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 – Statutory Categories of Invention:
Claims 1-30 are drawn to a system, manufacture, or method, which are statutory categories of invention.

Step 2A – Judicial Exception Analysis, Prong 1:
Independent claim 1 recites a digital vaccine system for determining a pathogen risk and providing risk recommendations to one or more users in part performing the steps of: a pathogen knowledge base … including a plurality of tuples that each include a pathogen, one or more pathogen parameters that affect an infection risk to the pathogen, and an infection risk value that defines a likelihood of a user having the pathogen parameters to be infected by the pathogen of the tuple; provide a [graphical input interface] that enables the user to select at least one target pathogen and provides a series of prompts guiding the user to input personal characteristics of the user, the personal characteristics including at least an age, sex, location and occupation of the user; and generate a pathogen risk score for the user that reflects a difference between the average pathogen risk score and adjusted infection risk value of the user. These steps amount to methods of organizing human activity which includes functions relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behaviors; and managing human mental activity (MPEP § 2106.04(a)(2)(II)(C) citing the abstract idea grouping for methods of organizing human activity for managing personal behavior or relationships or interactions between people – also note October 2019 Update: Subject Matter Eligibility  on p. 5 and MPEP § 2106.04(a)(2)(II) stating certain activity between a person and a computer may fall within the “certain methods of organizing human activity” grouping).
Independent claim 1 also recites the steps of: correlate the occupation with an occupational risk factor based on an occupational risk table, correlate the personal characteristics with one of the tuples having the target pathogen and pathogen parameters that match the personal characteristics of the user and adjust the infection risk value of the one of the tuples based on the occupational risk factor thereby generating an adjusted infection risk value of the user; and determine an average pathogen risk score that indicates an average risk of a population of people being infected by the target pathogen based on the pathogen knowledge base. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(B) citing the abstract idea grouping for mental processes with or without physical aid).
Independent claim 11 recites a non-transitory computer-readable medium storing a digital vaccine platform for determining a pathogen risk and providing customized pathogen risk recommendations to one or more users in part performing the steps of: the vaccine platform … including a plurality of tuples that each include a pathogen, one or more pathogen parameters that affect an infection risk to the pathogen, and an infection risk value that defines a likelihood of a user having the pathogen parameters to be infected by the pathogen of the tuple; provide a [graphical input interface] that enables the user to select at least one target pathogen and provides a series of prompts guiding the user to input personal characteristics of the user, the personal characteristics including at least an age, sex, location and occupation of the user; and generate a pathogen risk score for the user that reflects a difference between the average pathogen risk score and adjusted infection risk value of the user.  These steps amount to methods of organizing human activity which includes functions relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behaviors; and managing human mental activity (MPEP § 2106.04(a)(2)(II)(C) citing the abstract idea grouping for methods of organizing human activity for managing personal behavior or relationships or interactions between people – also note October 2019 Update: Subject Matter Eligibility  on p. 5 and MPEP § 2106.04(a)(2)(II) stating certain activity between a person and a computer may fall within the “certain methods of organizing human activity” grouping).
Independent claim 11 also recites the steps of: correlate the occupation with an occupational risk factor based on an occupational risk table, correlate the personal characteristics with one of the tuples having the target pathogen and pathogen parameters that match the personal characteristics of the user and adjust the infection risk value of the one of the tuples based on the occupational risk factor thereby generating an adjusted infection risk value of the user; and determine an average pathogen risk score that indicates an average risk of a population of people being infected by the target pathogen based on the pathogen knowledge base. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(B) citing the abstract idea grouping for mental processes with or without physical aid).
Independent claim 21 recites a method of implementing a digital vaccine system for determining a pathogen risk and providing pathogen risk recommendations one or more users in part performing the steps of generating and updating a pathogen knowledge base, the knowledge base including a plurality of tuples that each include a pathogen, one or more pathogen parameters that affect an infection risk to the pathogen, and an infection risk value that defines a likelihood of a user having the pathogen parameters to be infected by the pathogen of the tuple; providing a [graphical input interface] that enables the user to select at least one target pathogen and provides a series of prompts guiding the user to input personal characteristics of the user, the personal characteristics including at least an age, sex, location and occupation of the user; and generating a pathogen risk score for the user that reflects a difference between the average pathogen risk score and adjusted infection risk value of the user. These steps amount to methods of organizing human activity which includes functions relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behaviors; and managing human mental activity (MPEP § 2106.04(a)(2)(II)(C) citing the abstract idea grouping for methods of organizing human activity for managing personal behavior or relationships or interactions between people – also note October 2019 Update: Subject Matter Eligibility  on p. 5 and MPEP § 2106.04(a)(2)(II) stating certain activity between a person and a computer may fall within the “certain methods of organizing human activity” grouping).
Independent claim 21 also recites the steps of: correlate the occupation with an occupational risk factor based on an occupational risk table, correlate the personal characteristics with one of the tuples having the target pathogen and pathogen parameters that match the personal characteristics of the user and adjust the infection risk value of the one of the tuples based on the occupational risk factor thereby generating an adjusted infection risk value of the user; determining an average pathogen risk score that indicates an average risk of a population of people being infected by the target pathogen based on the pathogen knowledge base. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(B) citing the abstract idea grouping for mental processes with or without physical aid).

Step 2A – Judicial Exception Analysis, Prong 2:
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer [MPEP 2106.05(f)].
Claims 1, 11, and 21 recite a  graphical input interface, Claim 1 recites a  pathogen knowledge base stored on a non-transitory computer-readable medium, Claim 1 recites a at least one computing device coupled with the pathogen knowledge base and including a processor and a non-transitory computer-readable medium coupled with the processor and storing a digital vaccine platform having a user interface, Claim 11 recites a digital vaccine platform in communication with a pathogen knowledge base, Claim 11 recites a processor of the digital vaccine platform, and Claim 21 recites a pathogen knowledge base stored on a non-transitory computer- readable medium. The specification defines the pathogen knowledge base stored on a non-transitory computer- readable medium with a processor, the one or more computing devices, and user interfaces as any suitable generic combination of hardware and software components for performing the steps of the abstract idea (see the Specification on p. 12 line 27 – p. 16 line 15). Therefore, the use of the  pathogen knowledge base stored on a non-transitory computer-readable medium, one or more computing devices, processors, user interface, and communication channels in this case to determine a pathogen risk and provide pathogen risk recommendations to one or more users, only recites the hardware components as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014).
Claims 1, 11, and 21 recite access/ing the non-transitory computer-readable medium storing the pathogen knowledge base with the processor to. The use of a non-transitory computer-readable medium storing the pathogen knowledge base, in this case to perform the functions of the abstract idea, only recites the  program code and pathogen knowledge base as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014).

Step 2B – Additional Elements that Amount to Significantly More: 
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of instructions to implement the abstract idea on a computer. 
Claims 1, 11, and 21 recite a  graphical input interface.
Claim 1 recites a  pathogen knowledge base stored on a non-transitory computer-readable medium.
Claim 1 recites at least one computing device coupled with the pathogen knowledge base and including a processor and a non-transitory computer-readable medium coupled with the processor and storing a digital vaccine platform having a user interface.
Claim 11 recites a digital vaccine platform in communication with a pathogen knowledge base and a processor.
Claim 21 recites a pathogen knowledge base stored on a non-transitory computer-readable medium.
Claim 21 recites one computing device coupled with the knowledge base.
Each of these elements is only recited as a tool for performing steps of the abstract idea, such as the use of the storage mediums to store data, the computer and data processing devices to apply the algorithm, and the display device to display selected results of the algorithm. These additional elements therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”).
Furthermore, each additional element under Step 2A, Prong 2 is analyzed in light of the specification’s explanation of the additional element’s structure. The claimed invention’s additional elements do not have sufficient structure in the specification to be considered a not well-understood, routine, and conventional use of generic computer components. Note that the specification can support the conventionality of generic computer components if “the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” (Berkheimer in III. Impact on Examination Procedure, A. Formulating Rejections, 1. on p. 3).
Claims 1, 11, and 21 recite access/ing the non-transitory computer-readable medium storing the pathogen knowledge base with the processor to. The courts have decided that storing and retrieving information in memory as well-understood, routine, conventional activity as a computer function when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II)). Furthermore, access/ing the non-transitory computer-readable medium storing the pathogen knowledge base with the processor to perform the functions of the abstract idea only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”).
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Abbreviated Analysis for Depending Claims: 
The dependent claims 2-10, 12-20, and 22-30 have been given the full two part analysis including analyzing the additional limitations both individually and in combination. Each of these steps of the preceding dependent claims only serve to further limit or specify the features of  independent claims 1, 11, and 21 accordingly, and hence are nonetheless directed towards fundamentally the same abstract idea as the independent claim and utilize the additional elements already analyzed in the expected manner.  
These dependent claims, when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. § 101. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea. The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the dependent claims do not introduce additional elements; and performing the further narrowed abstract ideas of the dependent claims on the additional elements of independent claims 1, 11, and 21,  individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and does not provide improvements to the functioning of computing systems or to another technology or technical field; therefore, the claims amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Similarly, the additional recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For the reasons stated, these claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. § 101. 

Claims 1-30 are therefore rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112 
Examiner acknowledges that appropriate corrections to the claims for the previous 35 U.S.C. 112(b) rejections has been made and withdraws the rejections accordingly.


Response to Arguments
Applicant's arguments filed 16 September 2022 for claims 1-30 with respect to 35 USC § 101 have been fully considered but they are not persuasive. Applicant asserts that, with respect to claim 1 of Example 37 of the Jan 2019 Subject Matter Eligibility Examples, the instant claims amount to a practical application because they recite a specific manner of adjusting an infection risk value and determinizing a differential between an average pathogen risk and the adjust pathogen risk. Examiner disagrees. First Example 37 is distinguishable from the instant claims as it is directed towards a technological problem of application widget organization on a digital user interface with a technical solution clearly outlined in the Background of the Example. The instant claim’s Specification lacks a technically based problem in the prior art with an explanation of the details for an unconventional technical solution expressed in the claim. Instead, the claims address a problem with the abstract idea (i.e. adjusting an infection risk value and determining a differential between an average pathogen risk and the adjust pathogen risk) - an improvement in the abstract idea itself is not an improvement in technology – to show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology (MPEP § 2106.05(a)(II)). Here, the specification provides that the module improves over the prior art by determining not only a user’s individual risk to a pathogen, but also their risk compared to the average risk of the population. Here, the claims do not show how the adjustment of an infection risk value and determining of a differential between an average pathogen risk and the adjust pathogen risk of the module improve on the functioning of a computer device, and, therefore, the instant claims seem analogous to MPEP § 2106.05(a)(II) examples that the courts have indicated may not be sufficient to show an improvement to technology, example iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48.
Applicant then asserts, similarly to Example 37 wherein determining the amount of use of each icon using a processor that tracks how much memory has been allocated to each application associated with each icon over a predetermined period of time does not amount to a mental process even though it recited generic computer components, the instant claims reciting access the non-transitory computer-readable medium storing the pathogen knowledge base with the processor to would preclude the limitations following the limitation as  not mental processes. Examiner disagrees that the use of said language would automatically disqualify the limitations from being classified as mental processes and Applicant’s interpretation of the rule is improper. A human cannot mentally determine how much memory is being allocated to an application as in Example 37. This is in contrast to the instant limitations correlate the occupation with an  occupational risk factor based on an occupational risk table, correlate the personal characteristics with one of the tuples having the target pathogen and pathogen parameters that match the personal characteristics of the user and adjust the  infection risk value of the one of the tuples based on the occupational risk factor thereby generating an adjusted infection risk value of the user which can be performed in the mind, but merely uses a processor to perform the limitations (MPEP § 2106.04(a)(2)(III)(C) wherein Claims can recite a mental process even if they are claimed as being performed on a computer). While Applicant claims a processor accessing memory to perform the correlations and adjustments, a computer is not required to calculate the claimed correlations (MPEP § 2106.05(a)(I) Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality no. (iii) mere automation of manual processes). Instead, Applicant is merely claiming performing a mental process on a generic computer.
Examiner acknowledges that appropriate corrections to the claims for the previous 35 U.S.C. 112(b) rejections has been made and withdraws the rejections accordingly.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.J./ Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626